Notice of Pre-AIA  or AIA  Status

This is  a new action that the previous action is vacated/withdrawn.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chengdu Electronic Technology article (CN108259061), submitted by the Applicant in view of Qingdao Hisense’s article (CN107566054), submitted by the applicant.
With respect to claim 1, Chengdu’s article teaches a tuning system comprising an independent tuning system for an antenna, applicable to a communication device, wherein the communication device comprises: an antenna tuner, a tuning driver and a tuning program, and the tuning program comprises: 5a storage component i.e., S200; processor provided with memory, conversion database network), configured to store a graph or a curve chart of correspondence information between tuning parameters and antenna efficiency in the tuning program; an input component, configured to receive a tuning parameter input by a user; a matching component, configured to match a tuning parameter corresponding 10to optimized antenna efficiency according to the tuning parameter input by the user and the graph or curve chart of the correspondence information between the tuning parameters and the antenna efficiency stored in the tuning program; and a tuning component, configured to tune a tuning parameter of the antenna tuner according to the matched tuning parameter and write an NV value of the tuning driver 15to achieve independent optimized tuning of the antenna.  Chengdu fails to teach the tuning parameter input by the user and the graph or curve chart of the correspondence information between the tuning parameters. However the Hisense’s article (CN107566054) a mobile system for adjusting the impedance mismatch by way of calibration circuit for used for simulating the load impedance using computer program. By doing that, the graph or chat can be used for enhance the impedance mismatch features.  Therefore, it would have been obvious to one of skill I the art to modify the Chengdu impedance mismatch system by providing the teaching of Hisense’s article (CN107566054)  by simulating the load impedance by computer program thereto in order to enable more accurate as taught by Hisense article 
With respect to claim 2, Chengdu teaches  the independent tuning system for an antenna as claimed in claim 1, wherein the tuning program further comprises: a default parameter component, configured to default a factory-set (i.e. see Chengdu in step  in step S300, the received data through the processor and processing according to the user by operating the corresponding operation interface, processes the received data, and transmitting the processing result as data to be sent to the signal conversion circuit II; selecting the signal mode to be emitted in step S300, detecting whether the selected output signal mode through the operation interface by the user by the processor, then the processor output signal according to user mode control signal regulating circuit II band, if not, the processor enters a default transmission signal mode, the control signal regulating circuit II is adjusted to a default frequency)
With respect to claim 3, the Hisense article teaches a search component, configured to search for a band according to information input by the user (see abstract: a communication method of mobile terminal, mobile terminal and radio frequency calibration circuit, the method comprising: detecting the mobile terminal antenna environment, from the parameter table lookup corresponding to the antenna environment of the communication parameters, wherein said parameter table is in the adjustable matching network is added to the radio frequency circuit of the mobile terminal for the mobile terminal obtained by calibrating the adjustable matching network is used for simulating the load impedance under different antenna environment; searching for communication using the communication parameter. realizes the environment at different antennas transfers different communication parameters for communication, the power control is more accurate).  
With respect to claim 5, the instant claim 5 is corresponding which corresponds to claim 1; therefore it is rejected for the same reason as claim 1.
With respect to claim 6, Chengdu article teaches a default setting.
With respect to claim 7, the Hisense article teaches a mobile device.
  
With respect to claim 8, the Hisense article teaches that  the tuning parameter 

input by the user refers to a band range or other information for indicating the 

search component to search for a 10corresponding band range (see abstract in translation copy).

With respect to claim 9, he Hisense article teaches that the tuning parameter

input by the user refers to a capacitance value, and the matching component matches 

an optimal tuning 20parameter according to the graph or curve chart of the 

correspondence information between the tuning parameters and the optimized antenna 

efficiency.  

	With respect to claim 10, the instant claim 10 is a method claim which 

corresponds to claim 1 above; therefore, it is also rejected for the same reason as 

above.






Allowable Subject Matter
Claims 4 and 11-12 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646



/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        12/16/2022